FILED
                            NOT FOR PUBLICATION                             APR 11 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30221

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00137-WFN

  v.
                                                 MEMORANDUM *
INES TAMAYO-LOPEZ,

               Defendant - Appellant.



                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Wm. Fremming Nielsen, District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Ines Tamayo-Lopez appeals from the 168-month sentence imposed

following his guilty-plea conviction for conspiracy to distribute 500 grams or more

of a mixture or substance containing a detectable amount of methamphetamine, in

violation of 21 U.S.C. §§ 841(a) and (846). We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      Tamayo-Lopez contends that the district court procedurally erred by

determining that he was ineligible for ‘safety valve’ relief pursuant to 18 U.S.C.

§ 3553(f) and U.S.S.G. § 5C1.2. The district court did not clearly err in finding

that Tamayo-Lopez did not truthfully provide all relevant information concerning

the conduct for which he was sentenced. See United States v. Ajugwo, 82 F.3d

925, 929 (9th Cir. 1996); see also 18 U.S.C. § 3553(f)(5).

      Tamayo-Lopez also contends his sentence is substantively unreasonable in

light of his personal characteristics and the disparate sentences imposed upon

cooperating co-defendants. The record reflects that Tamayo-Lopez’s bottom of the

Guidelines sentence is not substantively unreasonable in light of the totality of the

circumstances. See United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008)

(en banc).

      AFFIRMED.




                                           2                                     10-30221